Case 1:18-cv-00047-GNS-HBB Document 34 Filed 08/21/20 Page 1 of 2 PageID #: 475




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                            BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:18-CV-00047-GNS


 NELDA WEBB                                                                      PLAINTIFF

 v.

 CRACKER BARREL OLD COUNTRY STORE, INC.                                        DEFENDANT


                                           ORDER

         A telephonic conference was held on August 19, 2020, with the undersigned
 presiding. Participating in the call were Timothy L. Stevenson for the Plaintiff, and John
 T. Feeney and Matthew James Baker for the Defendant. These proceedings were not
 recorded.
         IT IS HEREBY ORDERED as follows:
         1.      No later than December 20, 2020, counsel for the parties shall file a final
 list of witnesses, including designations of those portions of any depositions intended to be
 used at trial pursuant to Fed. R. Civ. P. 32(a)(1), (3), and (4), and a final list of exhibits,
 including charts, drawings, reproductions, tangible objects and documents, which are to be
 used in any manner during trial, regardless of whether or not the item is to be offered into
 evidence. Intention to offer any such item into evidence shall be specifically stated. Such
 item shall be produced for inspection at the same time. All medical depositions for use at
 trial must be taken by this date.
         2.      No later than December 30, 2020, counsel for the parties shall file
 deposition counter-designations pursuant to Fed. R. Civ. P. 32(a)(6).
         3.      All motions in limine, including any objections to any witness, deposition
 designations, or deposition counter-designations, or exhibit, shall be filed on or before
 January 6, 2021. Where practicable, copies of exhibits to which objection is made shall
 be filed with the objections. If no objections are filed, the parties will be deemed to have
 waived any objection to use at trial and will be further deemed to have waived any objection
 as to the authenticity and admissibility of any item which is to be offered into evidence.
 Attention of counsel is drawn to Local Rule 83.10 regarding marking and designation of
 trial exhibits.
         In the absence of good cause shown, no witness shall be permitted to testify and no
 exhibit, chart or testimony shall be admitted into evidence, except upon compliance with
 the conditions of this Order.

                                               1
Case 1:18-cv-00047-GNS-HBB Document 34 Filed 08/21/20 Page 2 of 2 PageID #: 476




        4.       No later than January 13, 2021, counsel shall file all responses to any
 motions in limine or objections filed. There will be no replies.
        5.       No later than January 20, 2021, counsel shall:
                 A.    File and serve a concise trial brief to assist the Court as to the factual
                       issues and any unresolved legal issues which may be reasonably
                       anticipated to arise at trial. The Plaintiff is directed to include an
                       itemization of her special damages and the last settlement demand.
                       The Defendant is directed to include its last settlement offer.
                 B.    File and serve final proposed jury instructions; and
                 C.    File and serve proposed questions for voir dire.
        6.       This matter is set for a final pretrial conference on February 3, 2021, at
 9:30 AM CDT, U.S. Courthouse, Bowling Green, Kentucky. The parties and counsel are
 required to be present.
        7.       This matter is set for a trial by jury on March 16, 2021, at 9:00 AM CDT,
 U.S. Courthouse, Bowling Green, Kentucky. The expected length of trial is three days.
 Counsel and parties shall be in court at 8:30 AM CDT the morning of trial prior to
 jury selection.
        8.       At the commencement of trial, counsel shall furnish to the official court
 reporter a list of premarked exhibits intended for use at the trial.
        9.       Counsel are also advised that if the parties reach a settlement in this action,
 the Court is to be notified no later than 4:00 PM CDT on March 15, 2021, or jury costs
 will be assessed.




                                                                   August 20, 2020




 cc:    Counsel of Record
  BG 0|05




                                                2
